DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II method claims, there being no allowable generic or linking claim. Election was made without traverse of Group I device claims in the reply filed on 09/03/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0181358 A1 to Zhang et al., “Zhang”, in view of U.S. Patent Application Publication Number 2016/0027684 A1 to Chang et al., “Chang”.
Regarding claim 1, Zhang discloses an integrated circuit (IC) structure (e.g. FIG. 1, 2, 4I, 4J), comprising: 
a substrate (105, ¶ [0015]); 
a first fin (120, ¶ [0016]) over the substrate; 
a source region (“S” 210, ¶ [0020]-[0023]) and a drain region (215) in the first fin; 
a first gate structure (220, ¶ [0023]) and a second gate structure (230) over the first fin, the first (220) and the second (230) gate structures positioned between the source region (210) and the drain region (215); and 
a buried insulator layer (STI 110, ¶ [0015]).
Zhang fails to clearly teach wherein the buried insulator layer (STI 110) includes a portion disposed under the first fin (120).
Chang teaches (e.g. FIG. 3B) wherein a buried insulator includes a portion (i.e. portion of 140 extending into/under fin in region 145, ¶ [0027]) under a fin.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Zhang with a portion of the buried insulator layer extending under the fin as taught by Chang in order to prevent issues of residue and serious micro-loading effects when integrating with different line width devices (Chang ¶ [0003],[0019],[0020],[0030]).

Regarding claim 2, Zhang in view of Chang yields the IC structure of claim 1, and Zhang further teaches a second fin (FIG. 4I any one of the multiple fins 400, ¶ [0029]) over the substrate, wherein the 

Regarding claim 3, Zhang in view of Chang yields the IC structure of claim 1, and Zhang further teaches a second fin (FIG. 4I any one of the adjacent multiple fins 400, ¶ [0029]) over the substrate and adjacent to the first fin.
Zhang fails to anticipate wherein the buried insulator layer (STIs 110) includes a lowermost extent that is below a lowermost extent of the second fin.
Chang teaches (e.g. FIG. 3B) wherein a buried insulator includes a portion (i.e. portion of 140 under fin in region 145, ¶ [0027]) under multiple adjacent fins (two as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Zhang with a portion of the buried insulator layer extending under multiple fins as taught by Chang in order to prevent issues of residue and serious micro-loading effects when integrating with different line width devices (Chang ¶ [0003],[0019],[0020],[0030]).

Regarding claim 4, Zhang in view of Chang yields the IC structure of claim 1, and Zhang further teaches wherein the first fin has a fin length (e.g. FIG. 4A length L), and Zhang further teaches the buried insulator layer (STI 110) has a lateral length that is substantially the same as the fin length of the first fin (since Chang teaches forming the buried insulator as an undercut to the fin and therefore extends along the length of the fin when applying the Chang to the STIs 110 of Zhang). 

Regarding claim 5, Zhang in view of Chang yields the IC structure of claim 1, and Zhang further teaches a first well (205, ¶ [0020]) in the substrate and including a first type of dopant (P-Well); and


Regarding claim 6, Zhang in view of Chang yields the IC structure of claim 5, and Zhang in view of Chang further yields wherein the buried insulator layer (Zhang STI 110) is disposed above the first and the second wells and below the source and the drain regions (when applying the teachings of Chang to Zhang since Chang teaches widening the bottom of the STIs and widening the sidewalls of Zhang’s STI 110 would extend above portions of the first 205 and second 115 wells and below or at a lower level than the source 210 and drain 215 regions).

Regarding claim 7, Zhang in view of Chang yields the IC structure of claim 5, and Zhang further teaches including a set of gate structures (e.g. 235, 240, ¶ [0025]) disposed over the first fin, wherein at least one of the set of gate structures (235) is disposed over the first well (205) and at least a different one of the set of gate structures (240) is disposed over the second well (115).

Regarding claim 8, Zhang in view of Chang yields the IC structure of claim 5, and Zhang further teaches a channel region (see Examiner-annotated figure below) adjacent to the source region (210); and
a drain extension region (see Examiner-annotated figure below) adjacent to the channel region and laterally disposed between the channel region and the drain region (215),
wherein the source region (210) and the channel region are disposed above the first well (205), and wherein the drain extension region and the drain region (215) are disposed above the second well (115). 

    PNG
    media_image1.png
    569
    869
    media_image1.png
    Greyscale


Regarding claim 9, Zhang in view of Chang yields the IC structure of claim 8, and Zhang further teaches wherein the first gate structure (220) is disposed above at least a portion of the channel region and at least a portion of the drain extension region (see Examiner-annotated figure above), and wherein the second gate structure (230) is disposed solely above the drain extension region (see Examiner-annotated figure above).

Regarding claim 10, Zhang in view of Chang yields the IC structure of claim 8, and Zhang in view of Chang further yields wherein the buried insulator layer (Zhang STI 110) has an uppermost extent adjacent to portions of the channel region and the drain extension region (i.e. on all sides of the active fin), and an opposite, lowermost extent adjacent to portions of the first and the second wells lower (as pictured and when combined with the improved STI shape of Chang).

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Although prior art generally teaches wherein a buried insulator layer may have a lateral length that is smaller than the lateral length of the device, e.g. U.S. Patent Application Publication Number 2019/0131390 A1 to Huang et al. FIG. 4A,4B,4C buried insulator 39, or U.S. Patent Application Publication Number 2018/0012966 A1 to Ning buried field shield 22, or U.S. Patent Application Publication Number 2012/0241862 A1 to Zhang et al. buried insulator 182, prior art fails to reasonably teach or suggest all of the limitations of claim 11 together with all of the limitations of claim 8 together with all of the limitations of claim 5 together with all of the limitations of claim 1 as claimed together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication Number 2020/0111905 A1 to Liu et al. teaches a fin-shaped LDMOS device with multiple gates (116, 125, 127, 122) over two wells (170, 175) with a buried insulator (160, 165).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891